Title: From Benjamin Franklin to Mary Stevenson, 31 December 1765
From: Franklin, Benjamin
To: Hewson, Mary (Polly) Stevenson


Dear Polly
Tuesday Dec. 31. [1765]
Thanks to you for the Garters, and for the Lines that accompany them; the Knitting of the latter is as even and as pretty as that of the former, and the Work much more durable, for with me it will never wear out. Your Mama is pretty well, and gone abroad. We purpose to be at Kensington tomorrow and hope to have the Pleasure of finding you all well. I am Your truly affectionate Friend and humble Servant
B Franklin
